                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

RYAN FINK                                                             CIVIL ACTION

VERSUS                                                                    No. 18-5447

ST. BERNARD PARISH                                                        SECTION I
GOVERNMENT

                              ORDER & REASONS

      The plaintiff’s motion currently before the Court attempts to revive a dispute

the Court considered settled. Plaintiff Ryan Fink (“Fink”) has filed a motion1 to

revoke the settlement agreement reached with defendant, the St. Bernard Parish

Government (“St. Bernard Parish”), based on the claim that his attorney, Dale

Williams (“Williams”), did not have authority to settle for the amount that counsel

represented as acceptable to Fink. In opposition, St. Bernard has filed a cross-motion 2

for summary judgment to enforce the agreement. The Court held an evidentiary

hearing on July 22, 2019 with respect to the parties’ motions. For the following

reasons, the motion to revoke the settlement agreement is denied, and the cross-

motion for summary judgment to enforce the settlement agreement is granted.

I.    FACTUAL BACKGROUND

      Fink worked as the Director of the TV and Film Office for St. Bernard Parish

from April 2008 to April 2017, when he was terminated. 3 Two years before he lost his

job, Fink was diagnosed with a congenital narrowing of the spinal canal, which



1 R. Doc. No. 63.
2 R. Doc. No. 66.
3 R. Doc. No. 41.



                                           1
resulted in decreased muscular strength and range of motion. 4 According to St.

Bernard Parish, Fink’s termination was based on, inter alia, employee misconduct,

repeated tardiness, threats to and intimidation of coworkers, and insubordination. 5

Fink, however, asserted that the termination of his employment by St. Bernard

Parish was a violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12101, et seq., and that St. Bernard Parish failed to provide him overtime

compensation, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et seq. 6 Fink also claimed that St. Bernard Parish deprived him of his right to Due

Process under the U.S. Constitution. 7 The Court subsequently dismissed Fink’s ADA

discrimination claims and his Due Process claims, 8 leaving only his ADA retaliation

and FLSA claims.

      In February 2019, Fink began settlement discussions with his attorney,

Williams. 9 According to Fink, he “mention[ed] several six-figure amounts to Mr.

Williams, as amounts [he] would be willing to settle for.” 10 He also “recalls making

the statement that I would settle for the most I could get, thinking that statement

was made in the context of the six-figure numbers we had discussed.” 11




4 R. Doc. No. 1, at 2 ¶ 6.
5 R. Doc. No. 41, at 5–6.
6 R. Doc. No. 1, at 6–7 ¶¶ 31–37.
7 Id. at 7 ¶¶ 38–39.
8 R. Doc. No. 51; R. Doc. No. 52.
9 R. Doc. No. 63-1, at 1 ¶ 1.
10 Id. at 1 ¶ 2.
11 Id. at 1 ¶ 3.



                                         2
      A pretrial conference took place on March 26, 2019, during which counsel for

both parties engaged in settlement discussions and agreed to settle Fink’s case for

$40,000. 12 Pursuant to the Court’s scheduling order, the parties were on notice that

they were to appear at the conference “fully authorized and prepared to discuss

settlement possibilities with the Court.” 13 At no time during the conference did

counsel for either party raise concerns regarding their authority to enter into an

agreement. In fact, Williams specifically advised the Court at the conference that he

had settlement authority from his client for the amount of $40,000. Following

successful negotiations, the Court issued an order of dismissal, “having been advised

by counsel for the parties that all of the parties to this action have firmly agreed upon

a compromise.” 14

      According to Fink’s sworn declaration, Fink first learned of the settlement

agreement “in the early afternoon” of March 31, 2019, when Williams informed him

“that the case had been settled at a pre-trial conference earlier in the week.” 15 Upon

receiving this information, Fink told Williams that he would not agree to the

settlement terms. 16 However, evidence in the record and testimony from the

evidentiary hearing demonstrate that Fink became aware of the settlement five days

earlier—on March 26, 2019 shortly after the pre-trial conference. Exhibits submitted

to the court include an email exchange that took place from 3:30 P.M. to 4:00 P.M.



12 See R. Doc. No. 62; R. Doc. No. 71, at 3.
13 R. Doc. No. 19-1, at 2.
14 R. Doc. No. 60.
15 R. Doc. No. 63-1, at 2 ¶ 5.
16 Id.



                                               3
between Fink and Williams regarding “this settlement.” 17 Furthermore, Fink

testified at the evidentiary hearing that after receiving Williams’s email on March

26, 2019 asking Fink to call Williams regarding the settlement agreement, Fink

contacted Williams using his mother’s phone that same day. 18

      On April 15, 2019, the Court held a status conference with Fink, Williams, and

counsel for St. Bernard Parish, during which the Court explained to Fink that his

case was dismissed “based on the parties’ settlement agreement and Williams’s

representation to the Court that he had Fink’s authority to negotiate such an

agreement.” 19 At this status conference, Fink told the Court that he had not been

previously advised that his case had settled. Based on a review of the record and

hearing testimony, the Court finds Fink’s comment to the Court on April 15, 2019

regarding his alleged unawareness of the settlement to be not credible.

      Over one month later, on May 21, 2019, Fink informed Williams via email, “I

do not want to settle for $40,000.” 20 Fink states in this email, “[W]e agreed on

$280,000 in which [sic] that didn’t even include front pay.” 21 The Court notes that the

this email from Fink specifying a settlement figure of $280,000 contradicts Fink’s



17 R. Doc. No. 71-3, at 1. Williams wrote to Fink, “Call me when you get a chance. I
want to make sure you understand everything that went into this settlement,”
indicating that a settlement agreement had been reached. Id.
18 Based on this testimony, Fink’s arguments regarding his phone malfunctions are

irrelevant because he was able to communicate with Williams using another phone.
19 R. Doc. No. 62.
20 R. Doc. No. 71-1, at 2. Based on the email communications between Fink and

Williams submitted to the Court, it appears that Fink engaged in a review of
Williams’s work on his behalf and that he was dissatisfied with the outcome. See R.
Doc. No. 71-1, at 1–2; R. Doc No. 71-2, at 1–2.
21 R. Doc. No. 71-1, at 2.



                                           4
sworn declaration stating that Fink informed Williams of “several six-figure

amounts…as amounts [he] would be willing to settle for.” 22

      More than two weeks later, Williams, acting as Fink’s counsel, filed his motion

to revoke the settlement agreement. On July 22, 2019, the Court held an evidentiary

hearing to determine the enforceability of the settlement agreement. See Mid-South,

733 F.2d at 389–90 (“[W]hen opposition to enforcement of the settlement is based not

on the merits of the claim but on a challenge to the validity of the agreement itself,

the parties must be allowed an evidentiary hearing on disputed issues of the validity

and scope of the agreement.”).

II.   LAW AND ANALYSIS

                                           A.

      “A District Court has the power to enforce summarily a settlement agreement

reached in a case pending before it.” Mid-South, 733 F.2d at 389. Where the

“substantive rights and liabilities of the parties derive from federal law,” it is federal

law that governs the enforceability and validity of settlement agreements. 23 Nelson

v. Chet Morrison Diving, L.L.C., No. 05-1682, 2007 WL 442220, at *2 (E.D. La. Feb.

5, 2007) (Africk, J.) (quoting Mid-South, 733 F.2d at 389) (additional citations



22R. Doc. No. 63-1, at 1 ¶ 2 (emphasis added).
23Fink’s supplemental brief in support of his motion discusses the requirement under
Louisiana law that “express consent must be shown for a settlement to be
consummated.” R. Doc. No. 69, at 2. (citing Melerine v. State Farm Ins. Co., No. 06-
9568, 2008 WL 506093, at *2 (E.D. La. Feb. 20, 2008)). However, the case Fink cites
for this proposition is inapposite because the settlement agreement at issue in that
case was based on a state law claim. Melerine, 2008 WL 506093, at *2. As Fifth Circuit
precedent makes clear, federal common law applies to this matter because it solely
involves federal claims.


                                            5
omitted); see Fisk Elec. Co. v. DQSI, L.L.C., 894 F.3d 645, 650 (5th Cir. 2018);

Fulgence v. J. Ray McDermott & Co., 662 F.2d 1207, 1209 (5th Cir. 1981); Demilia v.

United Student Aid Funds, No. 01-1733, 2001 WL 1543491, at *3 (E.D. La. Dec. 3,

2001) (Berrigan, J.). In this case, because the rights and liabilities of Fink’s claims

derive exclusively from the ADA, FLSA, and U.S. Constitution, federal common law

applies to determine the enforceability of the settlement.

      Under federal law, an attorney of record is “presumed to have authority to

compromise and settle litigation of his client, and a judgment entered upon an

agreement by the attorney of record will be set aside only upon affirmative proof of

the party seeking to vacate the judgment that the attorney had no right to consent to

its entry.” Quesada v. Napolitano, 701 F.3d 1080, 1083 (5th Cir. 2012) (quoting Mid-

South, 733 F.2d at 390). A party who intends to challenge the enforcement of a

settlement agreement negotiated on his behalf bears the burden to establish some

basis that his counsel of record lacked the requisite authority to enter into the

agreement. Harmon v. Journal Pub. Co., 476 F. App’x 756, 758 (5th Cir. 2012) (per

curiam). “The mere fact that a party moving to vacate a settlement agreement

informs its attorney, after an agreement has been reached, that he was not authorized

to settle does not ‘affirmatively prove’ that the attorney had no authority.” Lion

InvestBanc, L.L.C. v. Kennedy, No. 04-610, 2004 WL 1597342, at *5 (E.D. La. July 16,

2004) (Duval, J.). The party must present an affirmative basis to overcome the

presumption that the attorney of record was duly authorized to enter into the

agreement.




                                          6
         In addition, the party must demonstrate that the settlement was “tainted with

invalidity, either by fraud practiced upon him or by a mutual mistake under which

both parties acted.” Mid-South, 733 F.2d at 390. When the parties “negotiate at arms-

length and there was no taint of ‘fraud, deception, coercion, or overreaching, the

settlement [is] binding, despite a claim of mutual mistake.” Id. at 392 (quoting

Strange v. Gulf & South American Steamship Co., 495 F.2d 1235, 1237 (5th Cir.

1974)). Absent these conditions, a party’s alleged ignorance of specific limitations may

constitute, at most, a unilateral mistake, which is insufficient to void the agreement.

See Mid-South, 733 F.2d at 392.

                                           C.

         Fink’s principal objection to the settlement is that his attorney did not have

authority to settle on his behalf for an amount below a six-figure monetary sum.

While Fink admits making the statement to Williams “that I would settle for the most

I could get,” he now claims that there was a misunderstanding and that his statement

was limited “to the context of the six-figure numbers we had discussed.” 24 For his

part, Williams attempts to explain this “miscommunication” as an error of

interpretation when he “erroneously concluded that his client had given him

authority to settle for an amount which represented, in his—the attorney’s view,

[sic]—the most which could be obtained.” 25




24   R. Doc. No. 63-1, at 1 ¶ 3.
25   R. Doc. No. 63, at 2.


                                            7
      The Court finds that Fink has failed to present an affirmative basis that to

overcome the presumption that Williams had authority to settle Fink’s case for the

amount agreed upon on March 26, 2019 and that he has failed to satisfy his burden

of proof with respect to the alleged invalidity of the agreement.

      An attorney’s belief that he had authority to settle for the amount entered “is

highly probative of whether he actually was given authority,” although “it is not

conclusive.” Mid-South, 733 F.2d at 391. Williams affirms that “he entered into

settlement discussions in good faith” during the pretrial conference on March 26,

2019, “believing that he had the necessary authority from his client.” 26 The only

evidence that Fink has submitted in support of his challenge to Williams’s authority

is his own declaration asserting that he “specifically recalls mentioning” to Williams

in February 2019 “several six-figure amounts…as amounts I would be willing to settle

for” and that he would “settle for the most I could get.” 27 Fink also acknowledged at

the evidentiary hearing that he did not revoke Williams’s authority to settle at any

point during the proceedings. Fink’s testimony at the hearing, the emails between

Fink and Williams, and the statements by Williams lead the Court to conclude that

Fink’s recollection of events is cloudy and that it lacks convincing corroboration.

      The Court finds that Fink provided Williams with the requisite authority to

enter into the settlement agreement for $40,000 because it represented, in Williams’s




26Id. at 1.
27R. Doc. No. 63-1, at 1 ¶¶ 2, 3. As noted above, this statement contradicts Fink’s
email to Williams on May 21, 2019, which specifies a settlement figure of $280,000.
See R. Doc. No. 71-1, at 2.


                                           8
view, “the most which could be obtained.” 28 While Fink may not have specifically

consented to a settlement figure of $40,000, he informed Williams that he would settle

“for the most [he] could get.” Accordingly, the amount agreed upon on March 26, 2019

was within the scope of authority that Williams had to settle Fink’s case.

Furthermore, no convincing evidence has been presented to suggest that the

settlement was the result of a mutual mistake between the parties or that it involved

fraud or coercion. Based on a review of the record and the parties’ statements at the

evidentiary hearing, the Court finds that the settlement agreement is valid and

enforceable.

III.     CONCLUSION

         For the foregoing reasons,

         IT IS ORDERED that plaintiff’s motion to revoke the settlement agreement

is DENIED.

         IT IS FURTHER ORDERED that defendant’s cross-motion for summary

judgment to enforce the settlement agreement is GRANTED.

         IT IS FURTHER ORDERED that should Fink refuse to execute a settlement

agreement and accept the agreed-upon terms, St. Bernard Parish is granted leave to

deposit FORTY THOUSAND ($40,000.00) DOLLARS into the Court registry in

full satisfaction of the March 26, 2019 settlement in the above-captioned matter.

Funds shall be withdrawn from the registry upon this Court’s order pursuant to 28




28   R. Doc. No. 63, at 2.


                                          9
U.S.C. § 2041, et seq. and Fink’s, or any other interested party’s, compliance with the

requirements of Local Rule 67.3.

      New Orleans, Louisiana, July 22, 2019.




                                        _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                          10
